Citation Nr: 1542342	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), to include a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2015.  A transcript of that hearing is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted.

In connection with the Veteran's claim for an increased initial evaluation for service-connected PTSD, the Veteran was afforded a VA examination in October 2014.  The October 2014 VA examiner opined the Veteran's symptoms were mild to moderate, caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that he had many strong social relationships, a good career, and that his primary daily struggles were not related to PTSD.

At an August 2015 hearing, the Veteran testified that he believed the October 2014 VA examination was inadequate because it lasted ten to fifteen minutes and that when he reported that his PTSD symptoms caused problems with his job and marriage, the examiner told him he was fine because he had been employed and married for the past 30 years.  The Veteran stated that he was afraid to continue working as a driver due to his PTSD medications and unable to handle the pressure of working due to PTSD symptoms.  He testified that his PTSD symptoms included nightmares, a heightened startle response, panic attacks three or four times per week when in crowds or driving long distances, impulsively and repeatedly buying things, a fear of being around others, and that he only maintained one friendship.  The Veteran's wife testified to the strain his PTSD symptoms placed on their marriage.  The Veteran stated that he was willing to undergo another VA examination.  

In light of the Veteran's contentions concerning the October 2014 examination and August 2015 testimony that his PTSD symptoms were more severe than reflected in the October 2014 VA examination report, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his service-connected PTSD.

The Board has determined that in his testimony at the August 2015 hearing the Veteran has raised the issue of entitlement to TDIU due to his PTSD.  Although he has been granted a TDIU due to all of his service-connected disabilities, the RO has not adjudicated the issue of entitlement to a TDIU due to PTSD.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Therefore, the Board also has jurisdiction over the issue of entitlement to a TDIU due to PTSD.  Further development is also required before the Board decides the TDIU component of the claim.

As the case must be remanded, the RO or the AMC should undertake appropriate development to obtain and associate with the record any outstanding records pertinent to the issue on appeal, to include any VA Medical Center treatment records for the period of time from February 2014 to the present.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with all 
required notice in response to the claim for a TDIU due to the service-connected PTSD.

2.  The RO or the AMC should undertake appropriate development
to obtain any outstanding records pertinent to the Veteran's claim, 
to include VA Medical Center treatment records for the period 
from February 2014 to the present.

3.  Then, the Veteran should be afforded a VA examination by
an examiner with sufficient expertise to determine the current 
degree of severity of his service-connected PTSD.  The examination
should be performed by a person other than the person who 
performed the October 2014 examination.  All pertinent evidence
of record should be made available to and reviewed by the
VA examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides 
all information required for rating purposes.  In addition, the 
examiner should be requested to state an opinion as to whether 
there is a 50 percent or better probability that the Veteran's PTSD 
is so severe as to render the Veteran unemployable.  The rationale 
for the opinion should also be provided.

4.  The RO or the AMC also should undertake any other development
it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal, 
to include entitlement to a TDIU based on PTSD if it has not been 
rendered moot.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the 
Veteran and his representative a supplemental statement of the case 
and afford them the requisite opportunity to respond before returning 
the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




